It is perhaps fortuitous 
that my own Deputy Prime Minister happens to be 
presiding over the Assembly at the time when I address 
the Assembly for the very first time. But it is not true, 
as someone suggested to me just before I came to the 
rostrum, that we have come to the sixty-third session of 
the General Assembly believing that we are still at the 
Olympics in Beijing. Neither is it true that my name is 
Usain Bolt. My name is Bruce Golding.  
 I offer Mr. D’Escoto Brockmann my 
congratulations on his presidency and I ask you, 
Mr. Vice-President, to convey those congratulations to 
him. He has assumed that office at a time when the 
world faces challenges of crisis proportions. Much will 
be demanded of his leadership, and I want you, Sir, to 
assure him of Jamaica’s full support and cooperation in 
all of his endeavours. 
 
 
21 08-52272 
 
 We have convened amid worrying global 
developments. The hopes of the new millennium are in 
danger of fading as the ideals of international harmony 
and shared global prosperity remain elusive. 
Globalization, despite its promise of expanded 
production and trade, has been uneven in the spread of 
its benefits and, for many countries, marginal in its 
impact. Indeed, the gap between rich and poor has 
widened within and among countries. 
 The global economy now appears to be headed 
for a severe downturn. Developments in the global 
financial system, the painful increase in oil and 
commodity prices and the escalating food crisis 
threaten to plunge vast sections of the world’s 
population deeper into poverty. Fiscal challenges and 
the crippling burden of debt render many countries 
incapable of responding to the crisis. Countries like 
Jamaica are called upon to respond within our limited 
capacity to protect the most vulnerable. 
 In the long term, however, our hopes for survival 
will require huge investments, improved productivity, 
better access to the world’s markets and human 
capacity-building. Developing countries cannot be left 
to find their own solutions. The situation requires a 
collaborative, coordinated and global response. That is 
not mere altruism. It is an indisputable truth that, if 
developed countries assist developing countries to 
improve their economies, their productive capacity and 
the purchasing power of their people, they will expand 
the markets for their own goods and services. It is the 
interdependency that we share and that is manifested in 
so many other areas, from climate change to global 
epidemics, organized crime and human trafficking. 
 Solving the problem of developing countries 
requires more than mere liberalization of trade, more 
than mere privatization of the economy and more than 
the mere free flow of capital. It requires a sincere and 
sustained effort that focuses on the limitations that 
bedevil developing countries. Global development, not 
just global markets, must be at the centre of our 
priorities. 
 Poverty and wealth should not have to coexist. 
Poverty can be eradicated. The tools of development 
exist and are capable of transforming the world, 
empowering the poor and enabling them to rise from 
their poverty. We must therefore commit ourselves to 
creating a world in which not everyone may be rich, 
but no one has to be poor. 
 In 2001, we committed ourselves to achieving the 
Millennium Development Goals by 2015. We are now 
at the halfway mark and we are behind schedule. It is 
time to take stock to see where we are, who is falling 
behind, and what must be done to make up lost ground. 
 A critical success factor must be the partnership 
between developed and developing countries as 
defined in the 2002 Monterrey Consensus on financing 
for development, integrating aid, debt relief, market 
access, good governance and foreign direct investment. 
Those initiatives were carefully calibrated. Proceeding 
with some elements without the others will not achieve 
the goals we have set. Indeed, it might make it worse. 
 We must all pull up our socks if we are to reverse 
the slippage we have suffered. Developing countries 
must ensure that their priorities are properly structured. 
Developed countries must live up to their commitment 
to devote 0.7 per cent of their gross national income to 
official development assistance. That is a modest 
amount, yet only five countries have so far done so. 
 The focus of development cooperation cannot, I 
submit, be too narrowly defined. The varied economic 
and social profiles of developing countries require a 
more flexible response that recognizes investment in 
human capital, infrastructure and the transfer of 
technology as critical elements in reducing poverty in a 
sustained way. 
 That is particularly important to developing 
countries that are classified, based on per capita 
income, as middle-income countries. That 
classification deprives them of access to concessionary 
financing and creative measures to reduce the crippling 
debt burden that afflicts so many of them. If we are to 
reduce poverty, the peculiar circumstances of those 
countries cannot be ignored since that is where more 
than one third of the world’s poor are to be found. 
 We call on the international community to devise 
strategic programmes to address the peculiar needs of 
middle-income countries with deep pockets of poverty. 
Because of those factors and because of our exposure 
to frequent natural disasters, which in the matter of a 
few hours can reverse gains that took years to 
accomplish, Jamaica and its Caribbean Community 
(CARICOM) partners are proposing the international 
recognition of CARICOM States as a special category 
of small vulnerable and highly indebted middle-income 
countries. 
  
 
08-52272 22 
 
 The international financial system, designed more 
than 60 years ago in the context of those times, has 
undergone very little change in its governance, 
structure and practices. However, the world has 
changed and that requires a re-engineering of the 
global financial system. Jamaica supports the call for 
reform of the existing financial infrastructure to reflect 
the new global realities and make it more proactive and 
responsive to the needs of the entire world community. 
I want to suggest, however, that it must involve more 
than merely expanding the membership of an exclusive 
club. It must be development-driven, recognizing that 
poverty anywhere is a threat to prosperity elsewhere. It 
must include mechanisms to detect signs of global 
crises and must be able to institute preventive 
measures. 
 The crisis currently rocking the world’s financial 
markets reflects the inadequacy of the regulatory 
structures that are essential to the effective functioning 
of any market. But it is more than that. It represents the 
failure on the part of the international financial system 
to facilitate the flow of resources into areas where they 
can produce real wealth, not paper wealth. The world is 
not short of capital. What it lacks are the mechanisms 
to ensure the efficient utilization of that capital. 
 I want to suggest that another urgent task is the 
creation of a viable and equitable international trading 
system. Jamaica is deeply disappointed that the Doha 
Development Round has failed to deliver on the 
promise of an open, fair and predictable multilateral 
trading system. We urge all parties to resolve the 
outstanding differences, particularly on the removal of 
trade-distorting agricultural subsidies, and to address 
the need for special safeguard mechanisms for 
economically challenged countries.  
 The need for more concerted action on global 
warming is impatient of debate. Developing countries 
are the most vulnerable, but they are also the least 
capable of mitigation measures. Countries that are the 
major pollutants must bear the major share of the 
responsibility for corrective action. They must make 
binding commitments to fulfil that responsibility. The 
purchase of carbon credits, especially from developing 
countries, must not exculpate them from that 
responsibility. 
 Jamaica calls for a fair, equitable and balanced 
long-term scheme to bind emission caps within a new 
international framework beyond 2012, when the Kyoto 
Protocol expires.  
 The impact of climate change on agricultural 
output, and the frequency and intensity of natural 
disasters to which countries like Jamaica are 
particularly vulnerable, point to the need for a global 
environment management structure that establishes 
clear standards and enforces compliance. 
 Jamaica is concerned that political instability in 
many parts of the world, often fuelled by extremism 
and intolerance, continues to threaten regional and 
international peace and security. They are neither 
limited in scope nor confined to national borders. 
Resolving those conflicts requires effective diplomacy 
and global cooperation, and the United Nations must 
continue to use its good offices to secure just and 
peaceful settlements. 
 Our intense focus on combating terrorism and 
transnational organized crime, and eliminating nuclear 
arms and other weapons of mass destruction must not, 
however, marginalize the need for decisive action to 
curb the illicit trade in small arms, which facilitate 
internal violence in many of our countries and result in 
high levels of homicide. Jamaica supports the 
establishment of an arms trade treaty to impose strict 
controls on the illegal trade in small arms and 
ammunition. 
 The persistent humanitarian crisis in Darfur 
continues to be a matter of serious concern to all of us. 
We are disappointed that the African Union-United 
Nations Hybrid Operation in Darfur is not yet fully 
operational. We urge all parties to desist from actions 
that could deepen the crisis, jeopardize the safety of 
the civilian population and of United Nations personnel 
and prevent access to humanitarian relief. 
 Jamaica remains irrevocably committed to 
finding a just, lasting and peaceful solution to the 
Middle East conflict — a solution that must ensure the 
security of Israel and the establishment of a viable 
Palestinian State. 
 The United Nations must continue to play a 
pivotal role through its peacekeeping missions in the 
creation of sustainable peace in post-conflict situations. 
Jamaica will use its membership in the Peacebuilding 
Commission to underscore the importance of sustained, 
long-term economic development in rebuilding and 
 
 
23 08-52272 
 
transforming countries that have been wracked by 
conflict. 
 The devastation wrought in Haiti by recent 
hurricanes has aggravated the already harsh conditions 
under which the Haitian people are forced to live. 
Much more needs to be done not only in providing 
emergency relief, but also in addressing the long-term 
social, economic and development needs of that 
country, as a sustainable solution to the fragile 
humanitarian situation that exists there. Haiti needs and 
deserves the support of the entire international 
community. 
 We are gathered here this week as Members of 
that union we call the United Nations. What is the state 
of that union? We must not ignore the cynicism that 
exists in some quarters about the continued value of the 
United Nations. Those cynics have not bothered to 
contemplate what the world would be like if the United 
Nations did not exist. But we have contributed to that 
cynicism, so often bending the facts to suit our own 
design, breaking the rules to secure a particular 
advantage and making commitments without the will to 
honour them. 
 Reform of the structure and procedures of the 
United Nations is an imperative whose time has long 
come. Let us not bury it in procrastination and 
incessant squabbling. It is time for constructive, 
consensus-building dialogue. The need for changes in 
the structure and scope of the Security Council has 
been under discussion for almost 15 years, bogged 
down in polarized, adversarial positions. 
 We have a compelling duty to put in place 
systems that can secure peace and prosperity for the 
future. We therefore welcome the unanimous adoption 
of decision 62/557, contained in paragraph 23 of 
document A/62/47, which, we hope, will provide 
resolve for the early commencement of 
intergovernmental negotiations within a specified time 
frame and in the context of an informal plenary 
meeting of the General Assembly. 
 The sixtieth anniversary of the Universal 
Declaration of Human Rights serves to remind us of 
the central role of the United Nations in promoting 
human rights and fundamental freedoms. Those are 
essential components of the environment required for 
sustained development. It was consistent with that 
principle that we launched the initiative to erect a 
monument to honour the victims of slavery. I thank the 
Secretary-General and the members of the committee 
for their support and assistance. I also thank Member 
States that have made or pledged contributions. We 
invite other States to do likewise. 
 Six decades ago, the founding fathers of the 
United Nations agreed that the Organization should be 
a mechanism for harmonizing the actions of nations in 
the achievement of our common goals: peace and 
prosperity throughout the world, respect and tolerance 
among the powerful and support for the weak and 
vulnerable. That remains our mandate, our unfinished 
business. Fulfilling that mandate and advancing that 
mission will require a more proactive United Nations, 
one that is more responsive to the needs of Member 
States and gives equal attention to issues of peace, 
security and development. The hopes of people 
everywhere in the world depend on us, the leadership 
that we provide and the will that we exert for the times 
in which we live. We must not fail them. 